Dismissed and Memorandum Opinion filed July 23, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00046-CV

                        LAKESHA DIXSON, Appellant

                                         V.
               HOUSTON HOUSING AUTHORITY, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1120344

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 14, 2019. The clerk’s record
was filed January 15, 2019. The reporter’s record was filed May 3, 2019. No brief
was filed.

      On June 13, 2019, this court issued an order stating that unless appellant filed
a brief on or before June 28, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2